PER CURIAM:
| jDenied. The application was not timely filed in the district court, and relator fails to carry his burden to show that an exception applies. La.C.Cr.P. Art. 930.8; see State ex rel. Glover v. State, 93-2330, pp. 9-11 (La. 9/5/95), 660 So.2d 1189, 1195-96 (distinguishing habeas corpus from post-conviction relief and endorsing La.C.Cr.P. Art. 351 and its cmt. (c), which states that “habeas corpus is not the proper procedural device for petitioners who may file applications for post-conviction relief;” rather, it “deals with pre-conviction complaints concerning custody”).
Relator has previously exhausted his light to state collateral review. See State ex rel. Sellers v. State, 15-0295 (La. 11/20/15), 178 So.3d 983.